Citation Nr: 0712729	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  00-09 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana

THE ISSUES

1.  Entitlement to service connection for headaches, claimed 
as a manifestation of an undiagnosed illness.

2.  Entitlement to service connection for fatigue, claimed as 
a manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran had active service from October 1980 to January 
1981 and from August 1991 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 1999 and July 1999 rating decisions of 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran presented testimony at a videoconference 
hearing in September 2005 before the undersigned Veterans Law 
Judge.  A copy of the hearing transcript is contained in the 
claims file.

The veteran's claims were previously before the Board, and 
were remanded in January 2006.  Since all necessary 
development has been completed, they are now properly before 
the Board.  A claim of entitlement to service connection for 
chronic diarrhea was also remanded.  As a result of 
additional development, service connection was awarded for 
that disorder.  Therefore, it is no longer on appeal.

In this regard, the Board notes that the veteran has service 
connection in effect for post-traumatic stress disorder 
(PTSD), evaluated as 70 percent disabling; asthma, evaluated 
at 60 percent; chronic sinusitis, rated at 50 percent; 
multiple joint pains as manifestations of undiagnosed 
illness, rated at 40 percent; left lower extremity muscle 
atrophy, rated at 40 percent; left hip traumatic arthritis, 
rated at 20 percent; six additional disabilities rated at 10 
percent each; and two others rated at 0 percent.  He has been 
rated as totally disabled due to service-connected 
disabilities since January 1997.


FINDINGS OF FACT

1.  The veteran does not suffer from headaches which can be 
related to his period of service, nor does he have an 
undiagnosed illness manifested by headaches.

2.  The veteran does not suffer from fatigue which can be 
related to his period of service, nor does he have an 
undiagnosed illness manifested by fatigue.


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by service, 
nor may they be presumed to be related to the veteran's 
service in the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1131, 
1117 (West 2002 & Supp. 2006); 38 C.F.R. § 3.317 (2006).

2.  A fatigue disorder was not incurred in or aggravated by 
service, nor may it be presumed to be related to the 
veteran's service in the Persian Gulf War.  38 U.S.C.A. §§ 
1110, 1131, 1117 (West 2002 & Supp. 2006); 38 C.F.R. § 3.317 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet.App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In the present case, the unfavorable RO decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini, 
supra, that where, as here, the section 5103(a) notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice.  Rather, the 
veteran has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.

In July 2001, August 2003, and May 2005 letters, the RO 
informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  Moreover, it appears that all 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
In addition, in a March 2006 letter, the veteran was provided 
with notice regarding potential downstream issues, such as 
disability rating and effective date.  See Dingess, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R.§ 3.303(b) (2006).


Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011.  See 38 U.S.C.A. § 1117 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.317(a)(1)(i) (2006) (as amended at 71 Fed. Reg. 
75,669 (Dec. 18, 2006)).

Objective indications of a qualifying chronic disability 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for six months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the VA 
Rating Schedule for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws of the United States.  38 C.F.R. § 
3.317(a)(2-6) (2006).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2006).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

III.  Factual Background and Analysis

A.  Headaches

The veteran's service medical records (SMRs) show that in 
October 1980, he complained of headaches associated with his 
sinus problems.  An August 1981 record shows he complained of 
migraine headaches.  The assessment was headaches caused by 
the sun and stress.  A September 1983 record shows the 
veteran complained of headaches associated with diagnosed 
heat exhaustion.  In September 1985, he indicated he had a 
medical history of frequent or severe headaches.  In June 
1992, the veteran complained of headaches associated with 
difficulty focusing.

In March and April 1994 VA outpatient records, the veteran 
complained of bilateral suboccipital, radiating headaches.  
There was photophobia.  They were constant in nature, but he 
had relief with over-the-counter medication.

May and October 1996 VA treatment records show the veteran 
complained of years of headaches.  The impression did not 
include a diagnosis for headaches.

In July 1998, the veteran underwent VA examination.  He 
reported severe frontal and occipital headaches.  He 
described them as being like a band across his temporal area, 
and indicated they ran to the back of his head and to his 
neck.  The veteran described a headache most of the day, with 
an increase in symptoms about three times a day.  They were 
not associated with visual symptoms.  There was no nausea, 
vomiting, or weakness of the extremities.  He treated them 
with aspirin and ice packs.  They began in 1993.  The 
examiner noted an impression of headaches, with no objective 
evidence of this disorder on examination.

In December 1998, the veteran again underwent VA examination.  
He reported daily headaches.  They started in the right 
temporal area and throbbed.  He did not get scatoma-type 
symptoms.  He had no associated nausea or vomiting.  The 
headaches tended to resolve on their own.  The impression was 
vascular headaches, but the veteran was unremarkable on 
clinical evaluation.

A February 2000 VA outpatient record shows the veteran 
developed sinusitis as a result of his military service.  The 
symptoms included orbital area headaches occurring several 
times a week.

An April 2000 VA treatment record shows the veteran was 
getting headache pains in the frontal area, which might be 
related to his chronic ethmoid sinusitis.

A May 2001 VA clinical record shows the veteran reported 
increased trouble with his headaches.  He took Naprosyn, but 
it only helped a little.

In February 2003, the veteran again underwent VA examination.  
He reported his headaches began in 1991.  They begin at the 
base of the skull and radiate forward to his eyes and 
temporal areas.  He described visual disturbances during his 
headaches.  There was no nausea or vomiting.  The assessment 
was subjective reports of migraine headaches due to his 
Persian Gulf War service.  The medical records showed 
documentation of headaches beginning in August 1981.

A March 2004 addendum to the February 2003 VA examination 
report shows the examiner opined that it was more likely than 
not that the veteran's headaches were a symptom of a mental 
disorder, because they were associated with his anxiety.




An August 2005 private treatment record shows the veteran had 
a long history of chronic sinusitis and also complained of 
frontal headaches and facial pressure.

At his September 2005 hearing before the undersigned, the 
veteran testified that he had headaches associated with his 
sinusitis, but he believed there was a different headache 
that was associated with his Persian Gulf War service.

In May 2006, the veteran again underwent VA examination.  He 
indicated that his headaches were daily, and increased in 
severity three times per week.  He said they had begun in 
1991.  He took prescription or over-the-counter medication 
daily.  He experienced nausea once a week.  There were no 
neurological symptoms, and loud noise caused exacerbation.  
If he had cold symptoms, his headaches were worse in the 
frontal area.  The diagnosis was chronic headaches.  The 
examiner reviewed recent records showing that a CT scan of 
the veteran's sinuses showed pansinusitis.  It was worse in 
2004, as reported by the radiologist.  Symptoms the veteran 
reported were not consistent with sinus headaches.  They were 
consistent with a tension-type headache.  The examiner opined 
that the headaches are unlikely to be a manifestation of an 
undiagnosed illness.  It was noted that he had cervical spine 
disease, and the headaches as currently described were 
determined to be at least as likely as not secondary to that 
condition.

While the veteran has complained of headaches numerous times, 
the Board finds that, based upon the evidence, service 
connection for this disorder is not warranted.  He complained 
a few times of headaches in service, there is no competent, 
medical evidence of record relating the veteran's current 
complaints of headaches to his occasional complaints in 
service.  Therefore, service connection on a direct basis 
cannot be awarded.

Nor can it be found that the veteran has an undiagnosed 
illness manifested by headaches.  A review of the objective 
evidence of record shows the veteran's headaches have been 
attributed to sinusitis, a mental disorder, and cervical 
spine disease.  While this suggests several different 
etiologies of the veteran's headache disorder, it shows no 
indication that the veteran's headaches are part of an 
undiagnosed illness.  Instead, the complaints are related to 
one or more diagnosed disorders (sinusitis, a mental 
disorder, or a cervical spine disorder).  As a result, the 
provisions of 38 C.F.R. § 3.317 are not for application.

The Board finds that we need not evaluate the medical 
evidence to determine the etiology of the veteran's headache 
disorder.  Some of the evidence indicates it is a part of his 
sinusitis or mental disorder, both of which are service-
connected disabilities.  If this is the case, the headaches 
should be evaluated as a part of those service-connected 
disabilities, and not as a separate disability.  If, as the 
most recent VA examiner indicated, the veteran's headaches 
are due to his cervical spine disorder, the Board notes he 
has not been awarded service connection for that disorder.  
Therefore, service connection for headaches, as secondary to 
his cervical spine disorder, is not warranted.  38 C.F.R. 
§ 3.310; Allen v. Brown, supra.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for his diagnosed headaches, and against his claim 
under the presumption for undiagnosed illness..

B.  Fatigue

Entitlement to service connection for chronic fatigue 
syndrome under the statute authorizing compensation for 
disabilities occurring in Persian Gulf War veterans requires 
that the condition be shown 10 percent disabling subsequent 
to service.  38 U.S.C.A. § 1117(a)(1)(B).  The Rating 
Schedule predicates a valid diagnosis of chronic fatigue 
syndrome on the exclusion of other possible clinical 
diagnoses, and provides that a minimum number of symptoms 
should exist to establish the syndrome.  38 C.F.R. § 4.88a.

Under 38 C.F.R. § 4.88a(a), a diagnosis of chronic fatigue 
syndrome requires: (1) new onset of debilitating fatigue 
severe enough to reduce daily activity to less than 50 
percent of the usual level for at least six months; and (2) 
the exclusion, by history, physical examination, and 
laboratory tests, of all other clinical conditions that may 
produce similar symptoms; and (3) six or more of the 
following: (i) acute onset of the condition, (ii) low grade 
fever, (iii) nonexudative pharyngitis, (iv) palpable or 
tender cervical or axillary lymph nodes, (v) generalized 
muscle aches or weakness, (vi) fatigue lasting 24 hours or 
longer after exercise, (vii) headaches (of a type, severity, 
or pattern that is different from headaches in the pre-morbid 
state), (viii) migratory joint pains, (ix) neuropsychologic 
symptoms, (x) sleep disturbance.

The veteran's SMRs are silent for any complaints or diagnoses 
of fatigue.  In November 1993 he underwent VA examination.  
He complained that he had no energy, and that the problem had 
begun when he returned from service.  He could participate in 
no athletic activities and perform no hard work.  He 
currently worked as a security guard and was unable to keep 
up with his colleagues.  The diagnosis was chronic fatigue, 
which was noted possibly to be related to systemic disease.

A May 1996 VA outpatient record shows an impression of 
fatigue.  In October 1996, he complained of decreased energy.  
His diagnoses were depression and PTSD.

In July 1998, the veteran underwent VA examination.  He dated 
his fatigue to 1991.  The impression was complaints of 
fatigue, with no objective evidence for this disorder on 
examination.

In December 1998, the veteran again underwent VA examination.  
He reported having no energy from the time he woke up until 
the time he went to sleep.  Even with slight activity, his 
legs and arms felt very weak.  Besides attending school, he 
had no activities or interests.  He denied fever or chills 
associated with his fatigue.  He said it was constant, and 
got progressively worse since 1991, but did not fluctuate.  
Fatigue was indicated as an undiagnosed disorder, and it was 
noted that the examination was unremarkable.

In February 2003, the veteran underwent an additional VA 
examination.  He indicated the onset of his fatigue in 1991 
was gradual.  He reported a history of a low grade fever, 
chronic sore throat, and swallowing difficulties.  He also 
complained of generalized muscle aches, weakness, and 
migratory joint pain.  The veteran had poor sleep quality.  
He had no daily exercise program.  He walked one block and 
had to stop because of fatigue.  The examiner noted that 
patients with chronic fatigue syndrome are more likely to 
have symptoms suggesting a viral illness, including fever, 
sore throat, and pain in the lymph nodes.  In addition, it 
has a sudden onset, and does not appear gradually.

In a March 2004 addendum to the February 2003 VA examination 
report, the examiner indicated that it was more likely than 
not that the veteran's complaints of chronic fatigue were a 
symptom of his mental disorder, because insomnia, lack of 
sleep, restlessness, and fatigability are associated with 
anxiety disorders.

In September 2005, the veteran testified before the 
undersigned.  He complained of fatigue, and indicated it was 
due to an undiagnosed illness.

In May 2006, the veteran underwent VA examination.  He 
reported symptoms of not sleeping.  He said he was sensitive 
to sounds at night and awoke constantly.  He felt fatigued 
during the day, every day.  While the examiner noted the 
veteran's chronic fatigue, he also indicated that the veteran 
suffers from PTSD and depression.  The examiner stated that 
one could not allocate a percentage of his fatigue to PTSD 
and depression without speculation.

After a careful review of the evidence of record, the Board 
finds that service connection for fatigue has not been 
established.  Initially, it is noted that the presumptions 
available for certain undiagnosed illnesses in those who have 
served in the Persian Gulf pursuant to 38 C.F.R. § 3.317 are 
not for application in this case, since the veteran's 
complaints related to this disorder have been medically 
related to a diagnosed disorder, namely his PTSD.  There is 
no indication that fatigue was present in service or is 
otherwise related to his period of service.  It is 
significant that, other than the VA examination in November 
1993, chronic fatigue syndrome has never been diagnosed.  
Rather, as noted above, his fatigue has been attributed to 
his PTSD and depression and is considered a component of 
those disorders.  Therefore, the preponderance of the 
evidence is against the veteran's claim for separate service 
connection for fatigue.




ORDER

Service connection for headaches, claimed as a manifestation 
of an undiagnosed illness, is denied.

Service connection for fatigue, claimed as a manifestation of 
an undiagnosed illness, is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


